Citation Nr: 1307497	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  09-37 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a low back disability has been received.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Frank J. Del Barto, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2006 rating decision in which the RO determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for a low back condition with scoliosis.  

The RO again declined to reopen the claim for a low back condition with scoliosis in an August 2007 rating decision.  

In October 2007, the Veteran filed a notice of disagreement (NOD) with regards to the August 2007 rating decision.  However, as the NOD was received within the appeal period for the November 2006 rating decision, the Board finds that the NOD serves to place both the November 2006 rating decision and the August 207 decision in appellate status .  The RO issued another rating decision in November 2007, which reflected continued denial of service connection for a low back condition with scoliosis, postoperative.   The RO issued a statement of the case (SOC) in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.  

As regards characterization of the appeal, the Board notes that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, and given the Board's favorable disposition on the Veteran's request to reopen the claim for service connection for a low back disability, the Board has characterized the appeal as encompassing both matters set forth on the title page.

In November 2012, the Veteran submitted additional evidence and argument in support of his claims on appeal.  This evidence was accompanied without a waiver of initial RO consideration.  Generally, a waiver is necessary prior to the Board reviewing such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2012).  However, in the present case, the Board is reopening the Veteran's claim.  As such, the Veteran is not prejudiced by the Board's review of this evidence.

In December 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal, other than a copy of the Veteran's December 2012 video-conference hearing transcript.  

The Board's decision reopening the claim for service connection for a low back disability is set forth below.  The claim for service connection, on the merits, is addressed in the remand following the order.  This matter is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In a May 2000 rating decision, the RO continued the denial of a claim for service connection for a low back disability; although notified of the denial, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the May 2000 denial of the claim for service connection for a low back disability includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2000 rating decision in which the RO denied service connection for a low back disability is final.  38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  As pertinent evidence received since the May 2000 denial is new and material, the criteria for reopening the claim for service connection for a low back disability are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for a low back disability, disability, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

II. Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d).

In this case, the Veteran's original claim for service connection for a back disability was denied by the RO in a December 1972 rating decision.  The evidence then of record consisted of the Veteran's service treatment records.  In the May 1964 pre-induction examination report, the examiner noted that the Veteran had scoliosis, dorsolumbar, less than one inch to the right.  In a May 1966 pre-induction examination, the examiner again noted that the Veteran had scoliosis.  The service treatment records document numerous complaints of and treatment for back pain.  During the May 1969 examination prior to separation, the examiner found the Veteran's spine to be normal.  The Veteran also underwent a VA examination in November 1972.  The examiner found the Veteran to have residuals of recurrent low back ache, post recent discectomy and fusion of the lumbosacral region, in period of convalescence.  A November 1972 VA x-ray report documented slight rotary scoliosis with convexity to the right.  

In September 1999, the RO declined to reopen the claim for service connection for a back condition.  The RO found that the Veteran had not submitted new and material evidence regarding service incurrence or aggravation of the back condition.  

In a February 2000 letter, Dr. L.R. Smith reported that the Veteran dated the onset of his symptoms to his service and that it may have been the original cause of his complaints, which have been periodically aggravated after service.

In May 2000, the RO again declined to reopen the Veteran's low back disability claim, finding that the evidence did not show an in-service incurrence or aggravation of his disability or a nexus between service and a current disability.

Although the Veteran was notified of the denial and his appellate rights, he did not initiate an appeal.  As such, the RO's May 2000 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claim for service connection in May 2005.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim for service connection for a low back disability is the RO's May 2000 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Among the pertinent evidence added to the claims file since May 2000are medical records reflecting  new diagnoses of back disabilities, including a bulging disc (April 1985 CT from Michael Reese Hospital and Medical Center), a herniated disc and spinal stenosis (July 1985 CT scan report by Dr. P. Caligiuri), spinal stenosis and muscle spasms (August 1985 Mercy Hospital discharge summary) and degenerative disc disease (March 2007 letter from Dr. M. Cupic).  Also, in a January 2006 letter, Dr. H. Carobene noted reviewing the Veteran's service treatment records and that his current lumbar pain is likely and probably linked to his military in-service back condition.  In an August 2005 VA medical record, a VA medical provider noted reviewing service treatment records and that there was a probable link between his in-service back condition and his current medical condition.  In an October 2012 letter, Dr. S. Gandhi found, following review of the claims file, that it was as likely as not that the Veteran's scoliosis and subsequent persistent back and leg pain was aggravated by his military service.
 
In the December 2012 Board hearing, the Veteran also provided testimony in regards to the present claim, including reports of chronic pain since service.  His wife provided a statement of chronic pain in June 2008.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a low back disability.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the May 2000 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran has current low back disability that may be related to service.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability (i.e., a current disability related to military service), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a low back disability are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service connection for a low back disability has been received, to this limited extent, the appeal is granted.


REMAND

As discussed above, the Board is reopening the Veteran's claim for service connection for a low back disability; however, a review of the record reflects that the RO has not actually considered this claim on the merits.  Under these circumstances, and to avoid any prejudice to the appellant, a remand for RO consideration of the claim for service connection for low back disability, on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board also finds that additional development of the reopened claim is warranted.

The Veteran currently asserts that he injured his back in service, including due to basic training and the bending and lifting activities required by his duties as a mechanic.  He further contends that he has had chronic back pain since that time.  The March 1964 and May 1966 pre-induction examination reports document that the Veteran's scoliosis pre-existed his service.  The service treatment records also document numerous complaints of, or treatment for, back pain.

Following a July 2003 VA examination, the examiner found no evidence that the pre-existing condition was aggravated by service, and that it was less likely than not that his current back condition was related to his service.  Subsequently, however, evidence reflecting various current low back diagnoses, as well as opinions more favorable to the Veteran, were received.  In a January 2006 letter, Dr. H. Carobene noted reviewing the Veteran's service treatment records and found that his current lumbar pain is likely and probably linked to his military in-service back condition.  In August 2005, a VA medical provider similarly noted reviewing the service treatment records and found a probable link between the Veteran's in-service back condition and his current medical condition.  In an October 2012 letter, Dr. S. Gandhi found, following review of the claims file, that it was as likely as not that the Veteran's scoliosis and subsequent persistent back and leg pain was aggravated by his military service.

Unfortunately, while the medical opinions of Dr. H. Carobene, Dr. S. Gandhi and the August 2005 VA medical provider are sufficient to suggest a medical nexus between current low back disability and service, none of the opinions is specific to any current lumbar spine disability, or includes sufficient information to resolve the question of whether there exists a medical relationship between any current lumbar spine disability and service-to include on the basis of aggravation of  pre-existing scoliosis.  As such, the Board finds that further examination and opinion-based on full consideration of the Veteran's documented medical history and assertions, and based on clearly-stated rationale-are needed to resolve the claim for service connection.  .See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file a copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the VA examiner is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.
	
As regards VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Chicago, Illinois, from June 2001 through April 2010.  Prior records and/or more recent records from this facility likely exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Chicago VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, prior to June 2001 and since April 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the appellant another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the appellant should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the appellant provide, or provide appropriate authorization for it to obtain, any outstanding private medical records.

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

As a final point, the Board notes that the Veteran's attorney provided evidence in October 2012, after the issuance of the November 2001 SSOC, and the Veteran has not submitted a waiver of initial RO consideration of the evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2012). Such records reflect include a medical nexus opinion (an October 2012 letter from Dr. S. Gandhi), which is pertinent to the present claim.  As such, the RO's adjudication of the claim must include consideration of all pertinent evidence added to the claims file since the last adjudication of the claim.

Accordingly, this matter is hereby REMANDED for the following actions:

1.  The RO should obtain from the Chicago VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated  prior to June 2001 and since April 2010, from May 3, 2007, through August 19, 2008, to include any records from the Chicago VA Outpatient Clinic.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for a low back disability that is not currently of record.  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA spine examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the Veteran's paperless electronic (Virtual VA) file), must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions. All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.
The physician should clearly identify all current low back disorder(s), to include scoliosis.

Then, based on examination of the Veteran, and review of the claims file, the physician should provide an opinion, consistent with sound medical judgment, that addresses the following:

With respect to current scoliosis, whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such pre-existing disorder was aggravated (permanently worsened beyond natural progression) during or as a result of service.  If an increase in severity of scoliosis during service is noted, the physician should indicate whether such increase was clearly and unmistakably due to the natural progress of the disorder, and not from in-service aggravation.  

With respect to each current disability other than scoliosis, whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability. had its onset in, or is otherwise medically-related to the Veteran's military service, to include injury/complaints therein. 

In rendering the requested opinions, the examiner should specifically consider and discuss all pertinent medical and lay evidence, to include  service treatment records; the medical opinions/comments provided in the July 2003 VA examination report and the August 2005 VA treatment record, as well in  the January 2006 letter of  Dr. H. Carobene, and the October 2012 letter of Dr. S. Gandhi; along with the Veteran's and any other lay assertions.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for service connection for a low back disability.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 

Otherwise, the RO should adjudicate the claim in light of all pertinent evidence (to include all that associated with the claims file after the RO's last adjudication of the claim) to include all legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and reflects review of all pertinent evidence of record (including VA medical records in the Virtual VA file) and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


